Citation Nr: 1515964	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  07-26 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus. 

2.  Entitlement to service connection for hypertension. 

3.  Entitlement to service connection for residuals of a torn meniscus of the right knee and a fracture of the left leg.  

4.  Entitlement to service connection for an acquired psychiatric disorder, to include a depressive disorder claimed as secondary to service-connected disorders (and disorders for which service connection is claimed).  

5.  Entitlement to service connection for sleep disturbance. 

6.  Entitlement to a higher initial evaluation for residuals of frostbite to the right lower extremity rated as 30 percent disabling.  

7.  Entitlement to a higher initial evaluation for residuals of frostbite to the left lower extremity rated as 30 percent disabling.  

8.  Entitlement to an effective date for service connection for tinnitus prior to February 11, 2013.  

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

10.  Eligibility to Dependents' Educational Assistance (DEA) under 38 U.S.C. Chapter 35. 

11.  Entitlement to special monthly compensation based on need for aid and attendance or by reason of being housebound (SMC A&A/HB).  


REPRESENTATION

Appellant represented by:	Andrew Wener, Attorney at Law


ATTORNEY FOR THE BOARD

J. Fussell


INTRODUCTION

The Veteran served on active duty from June 1976 to May 1979, and he also had over 18 years of service in a reserve component. 

This matter initially came before the Board of Veterans' Appeals (Board) from August 2006 and July 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran and his wife testified before a Decision Review Officer (DRO) in May 2009 and in May 2010 at a videoconference before the undersigned.  A transcript of those hearings has been included in the claims folder.  

A December 2010 Board decision remanded claims for service connection for a leg injury and claims for higher initial evaluation for residuals of frostbite of each lower extremity, each rated 30 percent, to issue a statement of the case (SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999).  Clarification of conflicting and confusing statements regarding the location and nature of a claimed leg disability was requested.  As to this, from the record, the Veteran is claiming service connection for residuals of a torn meniscus of the right knee and for residuals of a fracture of the left leg.  These were addressed in a November 2012 SOC and the appeal was perfected by filing VA Form 9 in December 2012.  

In December 2012 the Veteran claimed increased ratings for peripheral neuropathy of each lower extremity, each rated 40 percent disabling, and also claimed a TDIU rating, SMC A&A/HB, DEA under 38 U.S.C. Chapter 35, and entitlement to some unspecified adaptive equipment.  

A December 2013 rating decision granted service connection for tinnitus which was assigned an initial (and maximum schedular) 10 percent rating effective February 11, 2013.  That decision denied service connection for an equilibrium disorder and for sleep disturbance; and found that new and material evidence had not been submitted to reopen a claim for service connection for a psychiatric disorder, to include depression.  It also denied SMC A&A/HB and a TDIU rating (a prior claim for TDIU was noted in the December 2010 Board remand to have been withdrawn).  The denial of the claims for service connection for hypertension and for diabetes mellitus were confirmed and continued (although erroneously stated to be on the basis that new and material evidence had not been submitted).  

Subsequently, by letter in January 2014 the Veteran's attorney disagreed with all adjudications in the December 2013 rating decision, and vaguely referenced earlier effective dates "where applicable."  

In a June 2014 letter the Veteran claimed service connection for bilateral hip disability secondary to service-connected disabilities (but he also mentioned "injury"), service connection for a back disorder secondary to service-connected disabilities (but again mentioned "injury"), and service connection for an eye condition, apparently claimed as diabetic retinopathy.  As to the latter, service connection for a refractive error was denied by an unappealed September 2009 rating decision.  The Board also notes, however, that a VA examination in May 2006 found that the Veteran had non-proliferative diabetic retinopathy with macular edema of the right eye which was associated with diabetes, and cataracts which was as likely as not due to diabetes.  

An SOC was issued in November 2014 addressing service connection for depression (which was previously denied in an unappealed September 2009 rating decision as not incurred in-service).  The claim was reopened based on a new theory of secondary service connection.  The SOC also addressed an equilibrium disorder and for sleep disturbance; an effective date prior to February 11, 2013, for service connection for tinnitus; SMC A&A/HB; and DEA under 38 U.S.C. Chapter 35.  

However, the November 2014 SOC did not address the denial of a TDIU rating.  Rather, an SSOC, dated the same day as the November 2014 SOC, addressed service connection for diabetes, hypertension, residuals of a torn meniscus of the right knee and left leg fracture, initial ratings greater than 30 percent for frostbite residuals of each leg, and a TDIU rating.  

In the Veterans Benefits Management System (VBMS) are VA Form 9 and an accompanying statement from the Veterans' attorney dated in December 2014.  In the statement it was indicated that the VA Form 9 was in regards to both the SOC and SSOC in November 2014.  Thus, although the issue of a TDIU rating should have been addressed in the SOC, and not the SSOC in November 2014, the appeal as to that issue is deemed to have been perfected.  In the VA Form 9 a hearing at the RO was requested (commonly called a travel Board hearing was requested.  

In a May 2012 statement the Veteran reported that he was claiming service connection for arthritis in each lower extremity.  However, he did not specify which joint or joints in each lower extremity was affected by arthritis.  This matter is referred for clarification.  Also, clarification is needed as to whether the Veteran's attorney's letter of January 2014 is an NOD to the initial rating of the maximum 10 percent evaluation and the February 11, 2013, for the service connection grant for tinnitus.  

As these matters have not been adjudicated the Board does not have jurisdiction over them, and they are referred for appropriate clarification and action.  38 C.F.R. § 19.9(b) (2014).  

Also it is not clear from the record as it stands whether any of the three requests by the Veteran's attorney for a copy of the claim files has been honored.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required. 


REMAND

In the Veterans Benefits Management System (VBMS) is VA Form 9 in 2014 perfecting the appeal of several of the issues now before the Board (as stated above).  In the VA Form 9 a hearing at the RO was requested (commonly called a travel Board hearing was requested.  

On file is a copy of a letter indicating that the Veteran was scheduled for a videoconference on March 23, 2015.  Contained in VBMS is E-mail from the Veteran's attorney requesting a "continuance/resetting" of the hearing because the Veteran was receiving medical treatment.  It now appears that the videoconference was cancelled in light of that request but it is not clear that a new hearing or videoconference has been rescheduled.  

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a travel Board hearing or videoconference hearing with the Board, at his option, in accordance with the docket number of his appeal or at a later date if requested in a timely manner by the Veteran.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

